OPINION — AG — ** ESTABLISHMENT OF TIME ZONES ** ART I, SECT. 8, CLAUSE 5 OF THE UNITED STATES CONSTITUTION EMPOWERS THE UNITED STATES CONGRESS TO ADOPT A UNIFORM STANDARD OF TIME FOR THE STATES.  PURSUANT TO THAT POWER, THE CONGRESS BY FEDERAL STATUTE HAS ADOPTED EIGHT UNIFORM STANDARD TIME ZONES.  ANY STATE LEGISLATION ESTABLISHING A TIME ZONE DIFFERENT FROM THAT PRESCRIBED BY FEDERAL STATUTE WOULD BE PREEMPTED BY THE FEDERAL STATUTE. THE FEDERAL STATUTE PROVIDED THAT THE UNITED STATES SECRETARY OF TRANSPORTATION HAS THE AUTHORITY TO DETERMINE THE BOUNDARIES OF THE VARIOUS STANDARD TIME ZONES AND THE PROPER PROCEDURE TO CHANGE THE BOUNDARIES OF THE CENTRAL STANDARD TIME ZONE WOULD BE TO MAKE APPLICATION FOR SUCH CHANGE TO THE UNITED STATES SECRETARY OF TRANSPORTATION. CITE: 15 U.S.C.A. 260, 15 U.S.C.A. 261 (STEVEN E. MOORE)